                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                   GREENEVILLE DIVISION


  UNITED STATES OF AMERICA,                         )
                                                    )
                                                    )                    2:20-MJ-128
                 Plaintiff,                         )
                                                    )
         vs.                                        )
                                                    )
  EMORY Q. JACKSON,                                 )
                                                    )
                                                    )
                 Defendant.                         )
                                                    )


                    ORDER OF TEMPORARY DETENTION PENDING
                    HEARING PURSUANT TO BAIL REFORM ACT

        Upon motion of the government for detention of Defendant, and upon Defendant’s request to

 be granted time to prepare for detention and preliminary hearings, it is ORDERED that preliminary and

 detention hearings are set by videoconference on Wednesday, September 2, 2020, at 1:00 p.m.,

 before the undersigned United States Magistrate

        Pending that hearing, Defendant shall be held in custody by the United States Marshal and

 produced for the hearing. If Defendant is unwilling to waive his right to appear in person and

 participate by video (or by telephone if the facility does not have video capabilities), counsel for

 Defendant must notify the Court immediately as the Court will likely need to reschedule the

 matter to another date so that arrangements can be made to transport Defendant to the Court for a

 hearing, given the difficulties created by the current COVID-19 pandemic.


        SO ORDERED:

                                               /s Cynthia Richardson Wyrick
                                               United States Magistrate Judge



Case 2:20-cr-00065-JRG-CRW Document 12 Filed 08/28/20 Page 1 of 1 PageID #: 19
